IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00056-CV

MONEY OF THE UNITED STATES IN
THE AMOUNT OF $14,345.00,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 11-000614-CV-272


                           MEMORANDUM OPINION


      Lawrence Edward Blue, a prison inmate, appeals the trial court’s judgment

forfeiting $14,345 seized from Blue by the Bryan Police Department. On March 31, 2014,

the Clerk of this Court notified Blue that his original filing fee for his appeal was past

due. The Clerk further warned Blue that unless he obtained indigent status or unless

the fee was paid within 10 days, his appeal would be dismissed pursuant to Rule 42.3(c)

of the Texas Rules of Appellate Procedure.
        We received what we determined to be a motion for extension of time to file

Blue’s affidavit of indigence which was filed on April 7, 2014. By letter dated April 10,

2014, the Clerk of this Court notified Blue that his motion was not served in accordance

with Rule 9.5 of the Texas Rules of Appellate Procedure. Blue was warned in the same

letter that the failure to serve a copy of the motion and provide proof of service to the

Court within 14 days from the date of the Clerk’s letter would result in the Court

striking Blue’s motion. More than 14 days have passed and we have not been provided

proof of service. Accordingly, Blue’s motion for extension of time to file an affidavit of

indigence is stricken.

        Further, because Blue has not paid the filing fee for his appeal and has not

obtained indigent status for the purpose of this appeal, his appeal is dismissed. See TEX.

R. APP. P. 42.3(c).

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.


Money of the United States in the Amount of $14,345.00 v. State                      Page 2
                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 8, 2014
[CV06]




Money of the United States in the Amount of $14,345.00 v. State   Page 3